Citation Nr: 0520525	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

When the veteran sought in March 2002 to reopen his claim for 
service connection for chronic headaches, and other issues 
not currently on appeal, the RO sent the veteran a letter in 
August 2002 regarding the requirements for reopening a claim 
based on the submission of new and material evidence.  
However, the RO did not specify the chronic headaches issue, 
only the other issues, in that letter.  Even though the 
veteran may be considered to have constructive notice of the 
new and material regulations from the August 2002 letter, and 
even though service connection was granted in December 2002, 
the Board finds that the RO did not satisfy the duty to 
assist provisions of the VCAA.  As no notice of the 
information and evidence necessary to substantiate the 
original claim was provided to the veteran, compliance with 
the VCAA as to the current "downstream" element of that 
issue has not been met.  VAOGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Accordingly, notification of the veteran regarding 
his claim must be completed before it can be further 
adjudicated.


Further, the veteran was seen intermittently at a VA facility 
between November 2001 and April 2003, during which time the 
veteran filed his claim to reopen the issue of service 
connection for chronic headaches.  Although a grant of 
service connection was made in December 2002 based on the 
evidence of record at that time, and confirmed in May 2003 
based on that evidence and additional VA treatment records 
from October 2002 to April 2003, over two years have passed 
since the date of the most recent VA record.  In order for VA 
to make a sound decision on the merits of this case, it must 
consider all the evidence that exists and is reasonably 
available, particularly any additional evidence that will 
give the best picture of the veteran's current level of 
disability.  To that end, VA must obtain any existing VA 
records, regarding the veteran's chronic headaches, which 
were created beginning in April 2003.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Additionally, VA should request that the veteran submit any 
additional relevant private medical records not already of 
record, or authorize VA to obtain them on his behalf.

Finally, the veteran has never been accorded a VA examination 
that specifically addressed the veteran's chronic headaches.  
The veteran had a VA general examination in March 1995, and a 
VA joints examination (regarding a separate issue not 
currently on appeal) in May 2003, the latter of which made no 
reference to or findings concerning the veteran's chronic 
headaches.  The United States Court of Appeals for Veterans 
Claims has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board finds that a current VA examination would provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim for entitlement to a higher evaluation 
with regard to the veteran's service-connected chronic 
headaches disability.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim, to 
include any evidence of economic 
inadaptability caused by his 
service-connected headache disorder.  In 
contacting the veteran, the RO must 
specifically state the criteria for and 
regulations regarding an initial rating 
in excess of 10 percent for his 
service-connected headache disorder.  
Based on the veteran's response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include any VA treatment 
records from April 2003 to the present.  
All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The veteran must be afforded a VA 
examination to determine the current 
level of his service-connected chronic 
headaches disability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The severity and 
frequency of the veteran's 
service-connected headache disorder must 
be reported.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, the claim must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




